UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7758



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONALD DEVAN EDWARDS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-90-78-MU, CA-96-342-3-MU)


Submitted:   April 30, 2001                 Decided:   May 14, 2001


Before WILKINS, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Devan Edwards, Appellant Pro Se. Kenneth Davis Bell, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald Devan Edwards seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   Finding no reversible error, we dismiss.

     We conclude Edwards fails to establish he received ineffective

assistance of counsel in relation to his guilty plea or in relation

to the filing of an appeal.     See Hill v. Lockhart, 474 U.S. 52

(1985); Strickland v. Washington, 466 U.S. 668 (1984). Further, we

conclude the district court did not abuse its discretion in de-

clining to permit Edwards to amend his complaint.   See Fed. R. Civ.

P. Rule 15(a); Foman v. Davis, 371 U.S. 178, 182 (1962).   Finally,

because Edwards’ claim alleging his counsel rendered ineffective

assistance by not informing him of the possible sentence he faced

is now raised for the first time on appeal, we decline to address

that issue.    See Muth v. United States, 1 F.3d 246, 250 (4th Cir.

1993).

     Accordingly, we deny a certificate of appealability and dis-

miss the appeal.    We also deny Edwards’ motion for issuance of a

subpoena.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           DISMISSED




                                  2